DETAILED ACTION
This Office action is in reply to correspondence filed 7 December 2020 in regard to application no. 16/889,119.  Claims 2 and 13 have been cancelled.  Claims 1, 3-12 and 14-20 are pending, of which claims 18-20 have been withdrawn from consideration.  Claims 1, 3-12 and 14-17 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez (U.S. Publication No. 2011/0196791) in view of Royyuru et al. (U.S. Publication No. 2017/0076274) further in view of Duke et al. (U.S. Publication No. 2014/0279527).

In-line citations are to Dominguez.
With regard to Claim 1:
Dominguez teaches: An improved system for mitigation of fraudulent transactions [abstract; “reducing fraud in payment or other transactions”] comprising:
a server communicatively coupled to a user device by a network, [Sheet 1, Fig. 1; 0003; a “consumer” may “initiate a payment transaction by providing payment data” to “a merchant over a network such as the Internet”] wherein the server comprises a non-transitory memory [0071; “computer readable medium”] storing computer-readable instructions and a processor, [0071; “a set of instructions executed by a programmed central processing unit (CPU) or microprocessor”] the execution of the computer-readable instructions causing the server to:
receive a proposed transaction from a merchant device communicatively coupled to the server;
apply a dynamic artificial intelligence classification algorithm to the proposed transaction to determine if the proposed transactions appears to be fraudulent… [0055-0056] 

Dominguez does not explicitly teach generate a user verification request when the proposed transaction appears to be fraudulent, transmit the user verification request to a user computing device communicatively coupled to the server, receive an approval or a refusal of the proposed transaction based on the user verification request or process the proposed transaction based on the received approval or refusal of the proposed transaction, but it is known in the art.  Royyuru teaches authentication systems [title] in which a challenge question is provided to a mobile device and an answer received, [Sheet 4, Fig. 4, items 426 and 428] the system determines whether then to authenticate the user account, [id., item 430] and processes a transaction if the account has been authenticated. [Sheet 6, Fig. 6] Royyuru and Dominguez are analogous art as each is directed to electronic means for reducing transaction fraud.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Royyuru with that of Dominguez in order to base processing a transaction on a risk of fraud and improve mobile transaction security, as taught by Royyuru; [0002] further, it is simply a combination of known parts with predictable results, simply performing Royyuru’s steps at the appropriate time during Dominguez’ method; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Dominguez does not explicitly teach that a dynamic artificial intelligence classification algorithm is trained on at least one of customer data, population data, whitelisted items, or whitelisted vendors, to update the trained dynamic artificial intelligence classification algorithm responsive to receiving an approval or refusal of the proposed transaction based on the user verification request, or to apply the updated dynamic artificial intelligence classification algorithm to a second proposed transaction to determine if the second proposed transaction appears to be fraudulent, but it is known in the art.  Duke teaches systems for detecting unauthorized activity. [abstract] He updates a classifier based on such a detection [0008; 0020] and the classifier is “trained “ with “historical data” such as a “customer’s previous account usage activity”, [0058] and uses this to determine whether a “proposed transaction” is or is not an “authorized transaction”. [0033] Duke and Dominguez are analogous art as each is directed to electronic means for managing fraud.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Duke with that of Dominguez in order to use machine learning to take “appropriate security measures” to protect an account, as taught by Duke; [0003] further, it is simply a combination of known parts with predictable results; simply using Duke’s machine learning to improve an algorithm before it performs steps such as those of either Duke or Dominguez; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 3:
The system of claim 1, wherein the server comprises:
a payment processing module configured to process the proposed transaction when it is determined that the proposed transaction does not appear to be fraudulent. [Royyuru, as cited above in regard to claim 1]

Referring to a software subcomponent by name, such as “payment processing module”, in this and the subsequent claims, is considered mere labeling and given no patentable weight.

With regard to Claim 4:
The system of claim 1, wherein the dynamic artificial intelligence classification algorithm comprises at least one of a supervised learning algorithm and a decision tree. [Duke, 0067; “supervised learning”]

With regard to Claim 5:
The system of claim 1, wherein the dynamic artificial intelligence classification algorithm is updated based on at least one of customer data, population data, whitelisted items, or whitelisted vendors. [Duke, as cited above in regard to claim 1]

With regard to Claim 6:
The system of claim 1, further comprising:
a database communicatively coupled to the server configured to store parameters of the dynamic artificial intelligence classification algorithm. [0029; “database” which stores information; 0064; “transaction parameters” it would have been obvious to PHOSITA that the database could store such parameters, as it is merely a substitution of one datum for another with predictable results]

With regard to Claim 7:
The system of claim 1, wherein a portion of the customer data is received via an application on the user computing device. [0048; the “consumer’s browser” can provide a “payment device identifier”]

With regard to Claim 10:
Dominguez teaches: An improved method for mitigation of fraudulent transactions [abstract; “reducing fraud in payment or other transactions”] comprising:
receiving a proposed transaction from a merchant device communicatively coupled to the server;
applying a dynamic artificial intelligence classification algorithm to the proposed transaction to determine if the proposed transactions appears to be fraudulent… [0055-0056] 

Dominguez does not explicitly teach generating a user verification request when the proposed transaction appears to be fraudulent, transmitting the user verification request to a user computing device communicatively coupled to the server, receiving an approval or a refusal of the proposed transaction based on the user verification request or processing the proposed transaction based on the received approval or refusal of the proposed transaction, but it is known in the art.  Royyuru teaches authentication systems [title] in which a challenge question is provided to a mobile device and an answer received, [Sheet 4, Fig. 4, items 426 and 428] the system determines whether then to authenticate the user account, [id., item 430] and processes a transaction if the account has been authenticated. [Sheet 6, Fig. 6] Royyuru and Dominguez are analogous art as each is directed to electronic means for reducing transaction fraud.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Royyuru with that of Dominguez in order to base processing a transaction on a risk of fraud and improve mobile transaction security, as taught by Royyuru; [0002] further, it is simply a combination of known parts with predictable results, simply performing Royyuru’s steps at the appropriate time during Dominguez’ method; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Dominguez does not explicitly teach that a dynamic artificial intelligence classification algorithm is trained on at least one of customer data, population data, whitelisted items, or whitelisted vendors, updating the trained dynamic artificial intelligence classification algorithm responsive to receiving an approval or refusal of the proposed transaction based on the user verification request, or applying the updated dynamic artificial intelligence classification algorithm to a second proposed transaction to determine if the second proposed transaction appears to be fraudulent, but it is known in the art.  Duke teaches systems for detecting unauthorized activity. [abstract] He updates a classifier based on such a detection [0008; 0020] and the classifier is “trained “ with “historical data” such as a “customer’s previous account usage activity”, [0058] and uses this to determine whether a “proposed transaction” is or is not an “authorized transaction”. [0033] Duke and Dominguez are analogous art as each is directed to electronic means for managing fraud.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Duke with that of Dominguez in order to use machine learning to take “appropriate security measures” to protect an account, as taught by Duke; [0003] further, it is simply a combination of known parts with predictable results; simply using Duke’s machine learning to improve an algorithm before it performs steps such as those of either Duke or Dominguez; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 11:
The method of claim 10, comprising:
processing the proposed transaction when it is determined that the proposed transaction does not appear to be fraudulent. [Royyuru, as cited above in regard to claim 1]

With regard to Claim 12:
The method of claim 10, wherein the dynamic artificial intelligence classification algorithm comprises at least one of a supervised learning algorithm and a decision tree. [Duke, 0067; “supervised learning”]

With regard to Claim 14:
The method of claim 10, wherein the dynamic artificial intelligence classification algorithm is trained or updated based on at least one of customer data, population data, whitelisted items, or whitelisted vendors [Duke, as cited above in regard to claim 1] stored on a database communicatively coupled to the server, which stores information [0029; “database”; Sheet 5, Fig. 5] responsive to receiving an approval or refusal of the proposed transaction based on the user verification request. [0045]

With regard to Claim 15:
The method of claim 10, wherein a portion of the customer data is received via an application on the user computing device. [0048; the “consumer’s browser” can provide a “payment device identifier”]

Claims 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez in view of Royyuru et al. further in view of Duke et al. further in view of Jivraj et al. (U.S. Publication No. 2015/0348042).

Claims 8 and 16 are similar so are analyzed together.
With regard to Claim 8:
The system of claim 1, wherein applying the dynamic artificial intelligence classification algorithm to either the proposed transaction or the second proposed transaction to determine if the proposed transaction or the second proposed transaction appears to be fraudulent further comprises:
determining a score reflective of the likelihood that the proposed transaction or second proposed transaction is fraudulent; and
comparing the determined score to a threshold score.

With regard to Claim 16:
The method of clam 10, wherein applying the dynamic artificial intelligence classification algorithm to the proposed transaction further comprises:
determining a score reflective of the likelihood that the proposed transaction is fraudulent; and
comparing the determined score to a threshold score.

Dominguez, Royyuru and Duke teach the system of claim 1 and method of claim 10, but do not explicitly teach comparing a score to a threshold, but it is known in the art.  Jivraj teaches a merchant fraud alert system [title] in which his system “may compare a normalized score of a selected merchant against other merchants within [an] indexed fraud risk score table”, and based on “the comparison of the normalized score with the indexed fraud risk score table 400, the normalized score of Merchant 1 exceeds threshold risk value 420, and accordingly, Merchant 1 may be associated with an elevated risk of fraudulent activities”. [0102] Jivraj and Dominguez are analogous art as each is directed to electronic means for managing fraud in transactions.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Jivraj with that of Dominguez, Royyuru and Duke in order to reduce consumers’ risk of fraudulent activity, as taught by Jivraj; [0005] further, it is simply a substitution of one known part for another with predictable results, simply using Jivraj’s technique to assess fraud in place of, or in addition to, that of Dominguez; the substitution produces no new and unexpected result.

With regard to Claim 9:
The system of claim 8, wherein the threshold score is set according to user preferences specified via a user interface. [Jivraj, 0160; “user device 104 may be configured to select a merchant for risk analysis based on obtained merchant information” including a “threshold score”]

With regard to Claim 17:
The method of claim 14, further comprising:
setting the threshold score according to user preferences specified via a user interface. [Jivraj, 0160; “user device 104 may be configured to select a merchant for risk analysis based on obtained merchant information” including a “threshold score”]

Response to Arguments
Applicant’s arguments, see pp. 7-9, filed 7 December 2020, with respect to rejections made under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claims on that basis has been withdrawn.  The present amendment has overcome the rejection made in the prior Office action on the basis of nonstatutory double patenting, and that rejection is withdrawn.

Applicant's arguments filed 7 December 2020, in regard to rejections made under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  The arguments focus on language added by amendment and for which additional citations to the prior art previously made of record, in particular Duke, have been provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694